Exhibit 10.57

 

ASSIGNMENT and AMENDMENT OF LEASE BETWEEN
PETERSON DETENTION, INC., CC&E, LLC; AND
ISI DETENTION CONTRACTING GROUP, INC.

 

This Assignment and Amendment of Lease (“Assignment”) is entered into effective
as of the 1st day of January, 2008, by and between CC&E LLC a California limited
liability company (“Landlord”); Peterson Detention, Inc., a California
corporation (“Assignor”) and 1SI Detention Contracting Group, Inc., a California
corporation. (“Assignee”).

 

WHEREAS, Landlord and Assignor entered into that one certain Standard
Industrial/Commercial Multi-Tenant Lease - Gross dated March 14, 2005 (the
“Lease”), that certain First Amendment to Lease dated February 14, 2006, that
certain Second Amendment to Lease dated June 20, 2006, that certain Third
Amendment to Lease dated May 8, 2007 pertaining to approximately 15,200 rentable
square feet (RSF) of commercial office space located at 577 North Batavia
Street, Orange, California (the “Building”); and

 

WHEREAS, the term of the Lease expires on August 31, 2010; and

 

WHEREAS, Assignor now desires to assign all of its right, interest and title in
and to the

 

Lease to Assignee, as more particularly set forth below;

 

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth herein, all of Assignor’s right, title and interest in and to the
Lease is hereby assigned to Assignee upon the following terms and conditions.
Capitalized terms not otherwise defined in this Assignment shall have the
meanings ascribed to them in the Lease.

 

1.    Assignor hereby assigns, transfers and delivers to Assignee all of
Tenant’s rights in and to the Lease.

 

2.    Assignee accepts the Lease, as amended herein, and agrees to punctually
perform all obligations of Assignor under the Lease accruing on and after
January 1, 2008.  Landlord acknowledges that all Rents and other charges that
have accrued under the Lease prior to said date have been fully paid by
Assignor, and hereby releases Assignor from any further obligations under the
lease from and after January 1, 2008.

 

3.    The Lease is hereby amended to reflect that the amount of the Security
Deposit required by Section 1.7(c) of the Lease is increased from $7,600.00 to
$28,576.00 and such amount shall not be increased during the term of the Lease.
All, but $7,600.00, of such Security Deposit shall, at the option of Lessee, be
applied as partial payment of the last three months Base Rent due and owing
under the Lease, and the reduction in Security Deposit upon application of the
Security Deposit to Base Rent as permitted herein, shall not be deemed to be a
default or breach of any term or provision of the Lease. Any monetary default of
Lessee prior to the last three months of the Term shall negate the Lessee’s
right to apply Security Deposit to Base Rent as outlined above.   Any provision
of the Lease contrary to this amendment is void and unenforceable.

 

4.    As of the effective data of this Assignment and Amendment of Lease, the
Guaranty of Lease attached hereto as Exhibit A will be effective. The Guarantor,
then obligated for all obligations accruing after the effective date of this
Assignment and Amendment of Lease shall be Argyle Security, Inc.

 

5.    There shall be no further assignment of the Lease without the prior
written consent of Landlord.

 

6.    Miscellaneous.

 

--------------------------------------------------------------------------------


 

(a)   Counterparts.  This Assignment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
counterparts shall be deemed to be an original and all of which counterparts
shall constitute one and the same agreement. The signature of each party to this
Assignment is not required to appear on each counterpart of this Assignment,
provided that each party to this Assignment has executed at least one
counterpart of this Assignment. In making proof of this Assignment it will not
be necessary to account for or produce each executed counterpart of this
Assignment.

 

(b)   Entirety and Controlling Agreement.   This Assignment, in conjunction with
the Lease (including its various exhibits), embodies the entire agreement
between the parties with respect to the Leased Premises.  Except as expressly
set forth herein, nothing in this Assignment modifies or amends the provisions
of the Lease. However, in the event of an irreconcilable conflict or
inconsistency between the provisions of the Lease and the provisions of this
Assignment, the provisions of this Assignment shall control.

 

(c)   Binding on Successors.   This Assignment shall be binding upon and inure
to the benefit of the parties, their successors, assigns and personal
representatives.

 

IN WITNESS WHEREOF, Landlord, Assignor and Assignee have executed this
instrument as of

 

the date first written above.

 

LANDLORD:

 

CC&E, LLC,

A California limited liability company

By:

/illegible/

 

Its: Managing Partner

Date: 01/07/08

 

--------------------------------------------------------------------------------


 

ASSIGNOR:

 

PETERSON DETENTION, INC.

a California corporation

 

By:

/Michael Peterson/

 

Its: President

Date: 01/07/08

 

ASSIGNEE:

 

ISI DETENTION CONTRACTING GROUP, INC.

 

By:

/Sam Youngblood/

 

Its: CEO

Date: 01/07/08

 

Guaranty Agreement

 

Argyle Security, Inc. hereby guarantees the full and prompt performance of each
of the Lessee’s duties and obligations pursuant to the Lease and this Lease
Assignment.

 

By:

/Don Neville/

 

Name:

    Don Neville

Its; Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

AIR COMMERCIAL REAL ESTATE ASSOCIATION
GUARANTY OF LEASE
EXHIBIT A

 

WHEREAS, CC & E, LLC hereinafter “Lessor” and ISI Detention Contracting Group,
Inc., a California corporation hereinafter “Lessee”‘, we about to execute a
document entitled Assignment and Amendment of Lease dated January 1, 2008
concerning the premises commonly known as 577 North Batavia Street, Orange, CA
wherein Lessor will lease the premises to Lessee, and WHEREAS, Argyle Security,
Inc. hereinafter Guarantors have a financial interest at Lessee, and WHEREAS,
Lessor would not execute the Lease V Guarantors did riot execute and deliver to
Lessor this Guarantee of Lease.

 

NOW THEREFORE. inconsideration of the execution of the foregoing Lease by Lessor
and as a material inducement to Lessor to execute said Lease, Guarantors hereby
jointly, severally, unconditionally and irrevocably guarantee the prompt payment
by Lessee of at rents and at other sums payable by Lessee under said Lease and
the faithful and prompt performance by Lessee of each and every one of the
terms, conditions and covenants of said Lease to be kept and performed by
Lessee.

 

It is specifically agreed that the terms of the foregoing Lease may be modified
by agreement between Lessor and Lessee, or by a course of conduct, and said
Lease may be assigned by Lessor or any assignee of Lessor without consent or
notice to Guarantors and that this Guaranty shed guarantee the performance of
said Lease as so modified.

 

This Guaranty shalt not be released, modified or affected by the talkie or delay
on the part of Lessor to enforce any of the rights or remedies of the Lessor
raider said Lease, whether pursuant to the terms thereof or at law or in equity.

 

No notice of default need be given to Guarantors, It being specifically agreed
that the guarantee of the undersigned is a continuing guarantee under which
Lessor may proceed immediately against Lessee and/or against Guarantors
following any breath or default by Lessee or for the enforcement of any rights
which Lessor may have as against Lessee raider the terms of the Lease or at law
or in equity.

 

Lessor that have the right to proceed against Guarantors hereunder following any
breath or default by Lessee without first proceeding against Lessee and without
previous notice to or demand upon either Lessee or Guarantors.

 

Guarantors hereby waive (a) notice of acceptance of this Guaranty. (b) demand of
payment, presentation and protest, (c) at right to assail or plead any statute
of limitations relating to this Guaranty or the Lease, (d) any right to require
the Lessor to proceed against the Lessee or any other Guarantor or any other
person or entity liable to Lessor, (e) any right to require Lessor to apply to
any default any security deposit or other security it may hold under’ the Lease,
(f) any right to require Lessor to proceed under any other remedy Lessor may
have before proceeding against Guarantors. (g) any right of subrogation.

 

Guarantors do hereby subrogate at existing or future indebtedness of Lessee to
Guarantors to the obligations owed to Lessor under the Lease and this Guaranty.

 

If a Guarantor is married, such Guarantor expressly agrees that recourse may be
had against his or her separate property for all of the obligations hereunder.

 

The obligations of Lessee under the Lease to execute and deliver estoppel
statements and financial statements, as therein provided, that be deemed to also
requite the Guarantors hereunder to do and provide the same.

 

--------------------------------------------------------------------------------


 

The term “Lessor” refers to and means the Lessor named in the Lease and also
Lessor’s successors stat assigns. So long as Lessor’s interest In the Lease, the
leased premises or the rents, issues and profits therefrom, are subject to any
mortgage or deed of bust or assignment for security, no acquisition by
Guarantors of the Lessor’s Interest shalt affect the continuing obligation of
Guarantors raider this Guaranty which that nevertheless continue In full force
and effect [or the benefit of the mortgagee, beneficiary, trustee or assignee
under such mortgage, deed of trust or assignment and their successors and
assigns.

 

The term “Lessee” refers to and means the Lessee named In the Lease and also
Lessee’s successors and assigns.

 

In the event any action be brought by said Lessor against Guarantors hereunder
to enforce the obligation of Guarantors hereunder, the unsuccessful party in
such action that pay to the prevailing party therein a reasonable attorney’s fee
which, shall be fixed by the court

 

If this Form has been filled in, It has been prepared for submission to your
attorney for his approval. No representation or recommendation is made, by the
AIR Commercial Real Estate Association, the real estate broker or Its agents or
employees as to the legal sufficiency, legal affect, or tax consequences of this
Form or the transaction relating thereto.

 

 

Executed at:

Argyle Security Inc.

On: /1-30-08/

By:

/Don Neville/

 

 

Address:

CFO
“GUARANTORS”

 

--------------------------------------------------------------------------------